Citation Nr: 1827959	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-03 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for a left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1968 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2018, the Veteran presented sworn testimony during a Travel Board hearing in Winston-Salem, North Carolina, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran was most recently examined for his left ankle disability in December 2011.  At his March 2018 Board hearing, he testified that his disability had worsened since that examination.  Specifically, he reported that his motion became more limited and that he now used a wheelchair.  In light of this evidence of possible worsening, the claim must be remanded for a new VA examination.

Additionally, the Veteran testified that he has been treated at the VA Medical Center (VAMC) in Asheville, North Carolina since 2011.  However, only the records from July 2017 to March 2018 have been associated with the claims file.  On remand, the AOJ should also obtain all relevant VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records from the Asheville VAMC and any other VA facility identified by the Veteran from the period on appeal (May 2011 to the present).  All attempts to obtain these records should be documented in the claims file.  

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to address the current nature and severity of his left ankle disability.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected left ankle disability.  All appropriate testing, including range of motion testing, should be performed.  

In determining the severity of the Veteran's left ankle disability, the examiner should specifically address his March 2018 Board hearing testimony that he experiences drop foot and ankylosis of the left ankle.

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, and if so, the examiner must estimate range of motion during flares.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

The examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

The examiner should also address any functional effects that the Veteran's left ankle disability has on his ability to secure or follow a substantially gainful occupation.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



	(CONTINUED ON NEXT PAGE)






_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

